Citation Nr: 1642379	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-27 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease, L3-4 through L5-S1 (low back disability). 
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The appellant had active duty for training from April 1967 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim. Specifically, remand is required to obtain a VA examination. 

The appellant in this case seeks entitlement to service connection for a low back disability. In pertinent part, it is contended that the appellant's low back disability began after falling on the obstacle course during his period of active duty for training, and continues to the present day.

VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, and (3) indicates that the claimed disability may be associated with the in service event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86   (2006) (noting that the evidence need only "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

To date, the appellant has not been afforded a VA examination to determine the nature and etiology of his claimed low back disability. The Board acknowledges that in July 1968, the appellant requested to be discharged from service due to constant discomfort in his lower back. In support of the request, he included a July 1968 statement from his private doctor, Dr. Chavin, which indicated that the appellant "has a positive EMG for involvement of the first sacral root. This, plus clinical findings, is compatible with a herniated disc." He received a discharge due to physical disability in September 1968.

At his August 2016 hearing, the appellant testified that he first injured his back on the obstacle course while on active duty training. The appellant stated that he was originally a physical education teacher, but after the back injury, he could no longer participate in physical activities and had to become a math teacher instead. He also stated that he continues to suffer from back pain, requires use of a cane or brace, and has mobility problems. The appellant's spouse reiterated this at the hearing, and again in an August 2016 written statement. 

In support of his claim, the appellant has provided an August 2016 lay statement from the school principal where he worked as a teacher in the 1960s. The principal stated that after the appellant returned from basic training, he complained of back pain and that this back pain eventually caused the appellant to leave the school system entirely. 

Therefore, the Board finds that the medical records on file, coupled with the appellant's consistent statements, as well as the statements from his private doctors and previous employer, triggers VA's duty to provide an examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Schedule the appellant for a VA examination to determine the nature and etiology of any diagnosed low back disability. The entire claims file as encompassed in VBMS and Virtual VA files should be made available to, and be reviewed by, the examiner in conjunction with the examination. All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

Based on the examination and review of the record, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed  low back disability had its onset during, or is otherwise etiologically related to, the appellant's active duty for training.

In providing the requested opinion, the examiner should refer to the pertinent evidence of record, including the July 1968 report noting the appellant "has a positive EMG for involvement of the first sacral root...compatible with a herniated disc," medical records documenting the appellant's past back surgeries, reports from his private doctors, and lay statements of record.  Any opinion offered should include reconciliation with these earlier findings to the extent possible.

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
 
2. After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
3. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




